DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 March 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orbach et al. (US 5,421,416 A) in view of Basrai (US 4,434,857 A).

CLAIMS 1-18 AND 20
Regarding claim 1, Orbach et al. ‘416 discloses a system for detecting an operational status of a ground engaging tool of a tillage implement, the system comprising:
an agricultural implement (“ground engaging equipment or assembly” per col. 2, line 6);
a sensor (82) coupled to the agricultural implement, the sensor (82) configured to capture data indicative of a draft load acting on the agricultural implement (“for sensing the draft force applied to the hitch assembly 20 through implement/ground interaction” per col. 7, lines 40-45); and
a controller (42) configured to monitor the draft load acting on the agricultural implement (via element 60) relative to at least one predetermined threshold value (“reference draft force”), the controller (42) being further configured to identify the at least one ground engaging tool as being plugged when the monitored draft load differs from the predetermined threshold value (“the difference between the sensed draft force produced by the ground/implement interaction and a reference draft force” per Claim 1).
	Regarding claim 1, Orbach et al. ‘416 fails to teach expressly a tool assembly as claimed.  Basrai ‘857, as best viewed in Fig. 1, discloses an agricultural implement including a frame (16) and a tool assembly (12) supported relative to the frame, the tool assembly (12) including a toolbar (inherent to “disc type harrow” per col. 2, line 63) coupled to the frame (“the frame 16 of the harrow” per col. 3, lines 3-4) and at least one ground engaging tool (at least one disc of the “disc type harrow”) coupled to the toolbar.  It would have been obvious for one having ordinary 
Regarding claim 2, in the combination of Orbach and Basrai, the tool assembly (Basrai, 12) is configured as a ganged tool assembly, the ganged tool assembly including a plurality of the ground engaging tools coupled to the toolbar.  
Regarding claim 3, in the combination of Orbach and Basrai, the at least one predetermined threshold value (Orbach, “reference draft force”) comprises a predetermined load threshold, the controller (Orbach, 42) being configured to identify the at least one ground engaging tool (Basrai, at least one disc of assembly 12) as being plugged when the monitored draft load drops below the predetermined load threshold for a predetermined length of time (Orbach, “time closed loop cycle” per col. 3, lines 60-61; and “the control system of the present invention permits the hitch assembly 20 to operate between upper and lower limits” per col. 25, lines 43-45).
	Regarding claim 4, in the combination of Orbach and Basrai, the at least one predetermined threshold value (Orbach, “reference draft force”) comprises a predetermined load threshold, the controller (Orbach, 42) being configured to identify the at least one ground engaging tool (Basrai, at least one disc of assembly 12) as being plugged when the monitored draft load increases above the predetermined load threshold for a predetermined length of time (Orbach, “time closed loop cycle” per col. 3, lines 60-61; and “the control system of the present invention permits the hitch assembly 20 to operate between upper and lower limits” per col. 25, lines 43-45).

	Regarding claim 6, in the combination of Orbach and Basrai, the controller (Orbach, 42) is further configured to initiate a control action when the controller identifies that the at least one ground engaging tool (Basrai, at least one disc of assembly 12) is plugged.  
Regarding claim 7, in the combination of Orbach and Basrai, the control action comprises at least one of notifying an operator of the tillage implement that the at least one ground engaging tool is plugged (Orbach, “yielding an informational message to the operator” per col. 9, lines 61-62), adjusting a position of the at least one ground engaging tool relative to a ground surface across which the tillage implement is being moved between an operational position and a raised position, or adjusting a downforce being applied to the at least one ground engaging tool (“ability of the control unit 42 to maintain a substantially constant load on the hitch assembly 20 during operation of the implement attached to the hitch assembly 20” per col. 22, lines 45-46).  
Regarding claim 8, in the combination Orbach and Basrai, the controller (Orbach, 42) is further configured to monitor data received from a second sensor coupled to a second tool assembly (Orbach, the controller 42 includes functionality to monitor data received from multiple sensors), the second sensor configured to capture data indicative of the draft load acting 
	Regarding claim 9, in the combination of Orbach and Basrai, the sensor (Orbach, 82) comprises a force sensor (Orbach, “draft force sensors” per col. 7, lines 49-50).  
Regarding claim 10, in the combination of Orbach and Basrai, the tool assembly (Basrai, 12) further includes at least one hanger (inherently) coupled between the at least one ground engaging tool (Basrai, at least one disc of assembly 12) and the toolbar.  The prior art combination fails to teach the sensor coupled to the at least one hanger. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Orbach and Basrai such that the sensor (Orbach, 82) would have been coupled to the at least one hanger, since the examiner takes Official Notice of the structure as known.  The motivation for making the modification would have been to position the sensor proximate the tool assembly to improve the accuracy of the measured loads.
	Regarding claim 11, in the combination of Orbach and Basrai, the at least one ground engaging tool (Basrai, at least one disc of the assembly 12) comprises at least one disc blade.

Regarding claims 12-18 and 20, the method steps recited therein are inherent to use of the system disclosed by Orbach and Basrai, as applied above to claims 1-11.
CLAIM 21
Regarding claim 21, Orbach et al. ‘416 discloses a system for detecting an operational status of a ground engaging tool of a tillage implement, the system comprising:
an agricultural implement (“ground engaging equipment or assembly” per col. 2, line 6);
two sensors (82) coupled to the agricultural implement, the sensor (82) configured to capture data indicative of a draft load acting on the agricultural implement (“for sensing the draft force applied to the hitch assembly 20 through implement/ground interaction” per col. 7, lines 40-45); and
a controller (42) configured to monitor (via element 60) the first load acting on the first ground engaging tool based on data provided by the first sensor (left 82) and the second load acting on the second ground engaging tool based on data provided by the second sensor (right 82).
Regarding claim 21, Orbach et al. ‘416 fails to teach expressly a tool assembly as claimed.  Basrai ‘857, as best viewed in Fig. 1, discloses an agricultural implement including a frame (16) and a tool assembly (12) supported relative to the frame, the tool assembly (12) including a toolbar (inherent to “disc type harrow” per col. 2, line 63) coupled to the frame (“the frame 16 of the harrow” per col. 3, lines 3-4) and at least one ground engaging tool (at least one disc of the “disc type harrow”) coupled to the toolbar.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the agricultural implement of Orbach such that it would have included a frame and two tool assemblies, each including a ground engaging tool and toolbar, as suggested by Basrai.  The motivation for making the modification would have been to include known means for cultivating 
Further regarding claim 21, in the combination of Orbach and Basrai, the first sensor (Orbach, 82) is configured to capture data indicative of a first load acting on the first ground engaging tool (because it is positioned on the left side of the agricultural implement), and the second sensor (Orbach, 82) is configured to capture data indicative of a second load acting on the second ground engaging tool (because it is positioned on the right side of the agricultural implement) (Orbach, col. 7, lines 45-49).
Still further regarding claim 21, in the combination of Orbach and Basrai, the controller (Orbach, 42) is further configured to identify the first ground engaging tool or the second ground engaging tool as plugged based on a difference in the first load or the second load deviating from a predetermined range (Orbach, “the difference between the sensed draft force produced by the ground/implement interaction and a reference draft force” per Claim 1; and “the control system of the present invention permits the hitch assembly 20 to operate between upper and lower limits” per col. 25, lines 43-45).

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
19 March 2022